GIEGERICH, J.
This motion to vacate and set aside the judgment taken by default against the plaintiff must be granted, because at the time the judgment of dismissal was taken the plaintiff’s attorney had been disbarred. The fact that the defendant’s attorneys and all persons connected with the defendant corporation were ignorant of such disbarment is immaterial. The prohibition of section 65 of the Code of Civil Procedure against any further proceedings under such circumstances until 30 days after the notice provided in that section is absolute and in no way dependent on the knowledge of the other party of the death, removal or other disability of his adversary’s attorney.
Motion granted, but without costs. Order signed.